Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 4/22/2022 has been considered.
Claims 1, 13 are amended. Claims 2 and 12 are cancelled. Claims 1, 3-11, 13-27 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 13-18, 20, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al. (U.S. Patent Publication No. 2017/0069154), in view of Meyer et al. (U.S. Patent Publication No. 2004/0178880).

Regarding claim 1, 11, Hilton teaches a method for controlling a locking device used in logistic management, comprising the step of:  
5receiving a command associated with an operation of a mechanical locking device; (he unlock command may include one or both of the mobile device identifier and the bike lock identifier, [35])
validating the received command and a protocol associated with the command (validate the unlock command, [35]; and 
manipulating the mechanical locking device 10operable in at least a locking state and an unlocking state (If the identifiers match, the bike lock 300 may send a signal to a motor or other actuator of the locking mechanism and unlock the bike lock 300., [35]); 
wherein the mechanical locking device is arranged to operate in response to a successful validation of the command associated with one of at least two 15protocols; wherein the command includes at least a sealing command and an unsealing command, (unlock command [6], lock command [25]), the mechanical locking device is sealable by executing the sealing command associated with the said security protocol and is only un-sealable upon executing the unsealing command associated with the said security protocol, (This may include receiving the command directly from the mobile device when the mobile device is in a signal range of the bike lock and/or receiving the command indirectly via the server and hub…The bike lock may validate these identifiers, and upon successful validation, unlock itself, [43]… unlocked via an electronic command received a wireless communication protocol, such as Wi-Fi, Bluetooth® or near field communication (NFC), and/or other radio frequency (RF) or wireless protocol, via a mobile device, [3]).
Hilton substantially discloses the claimed invention, however, does not explicitly disclose logistic management for transporting a secured object in from a dispatch location to a receipt location. However, Meyer teaches the cargo transport system contains both a lock and sensor(s) that lock and sense the environment surrounding the contents of cargo and/or of the cargo transport container. The lock and sensor(s) are in communication with a remote monitoring location where appropriate responses can be marshaled to breaches in cargo transport security or in the cargo environment, see at least abstract.
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Hilton to include the above limitations, as taught by Meyer, in order to ensure the integrity of the contents of the container, (Meyer, [23]).

Regarding claim 3, 13, Hilton teaches the step of manipulating the mechanical locking device includes the step of manipulating the mechanical locking 25device to operate in the locking state in response to a successful validation of a first sealing command of a first protocol, [27].
  
Regarding claim 4, 14, Hilton teaches controlling a locking device manipulating the mechanical locking device further includes the step of manipulating the mechanical 24locking device to operate in the unlocking state in response to a successful validation of a first unsealing command of the first protocol, [26].

Regarding claim 5, 15, Hilton teaches  5validating the received command and the protocol includes the step of restricting validating only a first unsealing command of the first protocol after 10the successful validation of the first sealing command, [34-35].  
Regarding claim 6, 16, 20, Hilton teaches temporarily storing a second sealing command of a second protocol when the mechanical locking device is operating in the locking state upon successful validation of the first sealing command. [34-35]. 
Regarding claim 7, 17, Hilton teaches  20 manipulating the mechanical locking device to operate in the locking state in response to a successful validation of the second sealing command 25of the second protocol, after a successful validation of the first unsealing command, [34-35].  
Regarding claim 8, 18, Hilton teaches 30validating the received command and the protocol further includes the step of restricting validating only a second unsealing command of the second 25protocol after the successful validation of the second sealing command, [34-35]. 
Regarding claim 23, Hilton teaches  5the interface includes at least one of a wireless communication interface and a manual input interface, [35, 40].  
Regarding claim 24, Hilton teaches  10the wireless communication interface includes an RFID communication interface, (RF, [17]).  
Regarding claim 25, Hilton teaches  15the at least two protocols includes a plurality of security protocols each being independently processed by the controller under a respective tracking logic, [3, 17].  
Regarding claim 26, Hilton teaches a locking device for use in logistic management, comprising: a mechanical locking device arranged to secure an object when operating in the locking state, [21]. 
Regarding claim 27, Hilton teaches a tracking device arranged to track a position of the object secured by the mechanical 30locking device, [35].


Claims 9-10, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al. (U.S. Patent Publication No. 2017/0069154), in view Meyer et al. (U.S. Patent Publication No. 2004/0178880) and further in view of Johnson et al. (U.S. Patent Publication No. 2018/0135337).

Regarding claims 9-10, 19, 21-22, Hilton and Meyer combination does not explicitly teach, however, Johnson teaches decoding a data packet including the received command and at least temporally storing the received command [168], the data packet includes an RFID data packet, (RF protocol, [8-12]), t25he at least one register is further arranged to store a lock token to indicate a current state of the mechanical locking device, [213],  the at least one register is further arranged to maintain a tracked record 28associated with the operation of the operation of the mechanical locking device and/or the validation result, [136].
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Hilton to include the above limitations, as taught by Johnson, in order to securely store data, (Johnson, [4]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Meyer reference applied for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/           Patent Examiner, Art Unit 3627 
                                                                                                                                                                                            
/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627